UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7508


ADISAH LACY AL-HANIF EL, a/k/a Fredrick Bennett,

                Plaintiff - Appellant,

          v.

BRAD PERRITT; JAMES MCRAE; W. MCMULLEN; CARL OCASIOL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03224-H)


Submitted:   February 25, 2015               Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adisah Lacy Al-Hanif El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adisah Lacy Al-Hanif El appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b)(1) (2012).         We have reviewed the record and

find   no   reversible   error.      Accordingly,     we   grant    leave   to

proceed in forma pauperis and affirm for the reasons stated by

the district court.      Al-Hanif El v. Perritt, No. 5:14-ct-03224-H

(E.D.N.C. Oct. 7, 2014).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument   would   not    aid    the

decisional process.



                                                                    AFFIRMED




                                     2